Citation Nr: 0402971	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  95-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right foot, with a 
third metatarsal fracture and a retained foreign body.

(The claim of entitlement to an initial evaluation in excess 
of 10 percent for low back strain is addressed in a separate 
and simultaneous Board decision).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1979 and from August 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The Board previously remanded this 
case back to the RO in June 2000.

In an October 2002 decision, the Board indicated that it 
would be seeking further development as to this issue.  The 
Board further noted that this issue would be addressed in a 
separate and forthcoming decision.  As the development on 
this issue has not been completed to date, given that the 
Board no longer has authority to order such development 
without a remand, the Board will address the issue in this 
action.


REMAND

The RO has evaluated the veteran's right foot wound disorder 
at the 10 percent rate under 38 C.F.R. § 4.71, Diagnostic 
Code 5283 (2003) and 38 C.F.R. § 4.73, Diagnostic Code 5310 
(2003).  In other words, this disability has been evaluated 
as both an orthopedic disorder and a muscle disorder.

In the report of a May 2002 VA feet examination, the examiner 
provided orthopedic findings, including range of motion.  No 
commentary was offered, however, as to such muscle damage 
criteria under Diagnostic Code 5310 as movement of the 
forefoot and toes and propulsion thrust in walking.  
Accordingly, this examination report is incomplete, and a 
more thorough examination is needed.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should provide the 
veteran with a VA examination to address 
the current severity and symptoms of his 
right foot wound disorder.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  The examination of the 
right foot should include range of motion 
studies, commentary as to the presence 
and extent of any painful motion or 
functional loss due to pain, commentary 
as to movements of the forefoot and toes, 
and a description of any impairment of 
propulsion thrust in walking.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement an initial 
evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right 
foot, with a third metatarsal fracture 
and a retained foreign body.  The RO must 
consider this claim under Diagnostic 
Codes 5283 and 5310.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




